DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-16-2021 has been entered. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-11 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2018/0261865 hereinafter Jahnke in view of U.S. Pre-Grant Publication No. 2004/0185313 hereinafter Halter. 
Regarding Claims 1-2, Jahnke teaches a fuel cell system [100] comprising: a fuel cell [170] including a cathode and an anode configured to receive hydrocarbon fuel and to output an anode exhaust stream comprising carbon dioxide, hydrogen, and water; and an electrolyzer 
Jahnke does not specifically teach that the anode of the electrolyzer is configured to receive a portion of anode exhaust stream from the fuel cell and a portion of the hydrocarbon feed.
However, Halter teaches an electrochemical cell [10] comprising: a fuel cell [14] that comprises a cathode (+) and an anode (-), the anode configured to receive hydrogen gas and output byproduct water (i.e. anode exhaust stream including carbon dioxide, hydrogen, and water); and electrolysis cell [12] that comprises a cathode (+) and an anode (-), the anode configured to receive a portion of the anode exhaust stream through conduit [40] and a portion of the hydrogen storage device [18] feed to generate hydrogen gas (paragraphs 3-4, 17-23, see figure 2). 
In addition, the combination further teaches that the electrochemical cell comprises a water storage device (anode gas oxidizer) [16 and 28] including a heating system configured to remove carbon dioxide and nitrogen from the stream (paragraphs 22, 26, 28 of Halter). Therefore, it would have been obvious to one of ordinary skill in the art to include such separation system in the that the electrochemical cell before the effective filing date of the claimed invention because such configuration can effectively remove carbon dioxide and nitrogen from the stream before being fed to the electrolysis cell (paragraphs 22, 26, 28). 
Regarding Claim 3, the combination teaches that the electrochemical cell [10] further comprises a water storage device (anode gas oxidizer) [16 and 28] configured to remove carbon 
Regarding Claims 4-7, the combination teaches that the gas stream in the water storage device (anode gas oxidizer) [16 and 28] comprises a portion of the anode exhaust stream, the air stream received by the heating system comprises a cathode exhaust stream output by the electrolysis cell [12], and a portion of the hydrogen stream is recycled to the anode of the fuel cell (see figure 2, paragraphs 22, 26-28 of Halter). 
Regarding Claims 9-11 and 21-27, Halter teaches a typical proton exchange membrane fuel cell (paragraph 2 of Halter) and Jahnke teaches a solid oxide fuel cell or a molten carbonate electrolysis cell (paragraphs 31, 35). The simple substitution of a proton exchange membrane fuel cell for a solid oxide fuel cell or molten carbonate electrolysis cell would have been obvious to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP 2143, B). With regards to the mixed fuel stream including hydrocarbon feed and exhaust stream being fed to the anode of the fuel cell, and the heating system of the electrochemical cell [10], see figure 2 of Halter. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2004/0185313 hereinafter Halter in view of U.S. Pre-Grant Publication No. 2018/0261865 hereinafter Jahnke and U.S. Patent No. 5,346,778 hereinafter Ewan.
Regarding Claim 12, Halter teaches an electrochemical cell [10] comprising: a fuel cell [14] that comprises a cathode (+) and an anode (-), the anode configured to output byproduct water (i.e. anode exhaust stream including carbon dioxide, hydrogen, and water); and 
Halter teaches a hydrogen storage device [18] (paragraph 17) but does not specifically disclose that the hydrogen storage device comprises hydrocarbon feed. 
However, Jahnke teaches a fuel cell system [100] comprising: a fuel cell [170] including a cathode and an anode configured to receive hydrocarbon fuel and to output an anode exhaust stream comprising carbon dioxide, hydrogen, and water; and an electrolyzer cell (REP) [180] including a cathode and an anode, wherein the anode of the electrolyzer cell is configured to receive the anode exhaust stream and generate a hydrogen stream (paragraphs 31-37). Therefore, it would have been obvious to one of ordinary skill in the art to use a hydrogen storage device that includes include hydrocarbon fuel before the effective filing date of the claimed invention because Jahnke discloses that such natural gas (hydrocarbon fuel) can be used in the fuel cell system to produce electric power (paragraph 30). 
Halter does not specifically disclose that the cathode of the electrolysis cell is configured to output air stream to the cathode of the fuel cell.
However, Ewan teaches a fuel cell system that comprises fuel cell [1 and 2] and electrolyzer [15], wherein the cathode of the electrolyzer is configured to feed oxygen to the cathode of the fuel cell (column 4, lines 52-58). Therefore, it would have been obvious to one of ordinary skill in the art to output an air stream from the electrolyzer to the cathode of the fuel cell before the effective filing date of the claimed invention because Ewan discloses that such 
Regarding Claim 13, Halter further teaches a water storage device (anode gas oxidizer) [16 and 28] configured to remove carbon dioxide and nitrogen from the stream, and a heating system configured to supply heated air to the cathode of the fuel cell (paragraphs 22, 26, 28). 

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to teach a methanation catalyst and a peaker fuel cell as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729